Exhibit 10.4



IDEANOMICS, INC.



AMENDMENT NO. 9TO

CONVERTIBLE PROMISSORY NOTE



This AMENDMENT NO. 9 TO CONVERTIBLE PROMISSORY NOTE (the “Amendment”), effective
as of June 5, 2020 (the “Effective Date”), is by and among IDEANOMICS, INC., a
Nevada corporation (the “Company”), and SHANE MCMAHON (the “Payee”).



WHEREAS, the Company and the Payee are parties to that certain Convertible
Promissory Note of the Company, dated as of May 10, 2012, as amended as of May
18, 2012, as of October 19, 2012, as of May 10, 2013, as of January 31, 2014, as
of December 30, 2014, as of December 31, 2016 and as of November 9, 2017 in
principal amount of $3,000,000.00 (the “Note”); and



WHEREAS, the Company and the Payee desire to amend the Note as provided herein;



NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



1.

Effective as of the Effective Date, the first sentence of Section 3(b) of the
Note shall be deleted in its entirety and, in lieu thereof, the following new
first sentence of Section 3(b) is inserted:



The Principal Amount  of this Note and all accrued and unpaid interest may, at
Payee’s option, be converted into shares of the Company’s common stock, par
value $0.001 (the “Common Stock”), at a per share conversion price equal to
$0.59 (the “Optional Conversion Price”) contingent upon the immediate conversion
of the Note.



2.

Except as expressly amended by this Amendment, the terms and conditions of the
Note are hereby confirmed and shall remain in full force and effect without
impairment or modification.



3.

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.



4.

This Amendment may be executed electronically via email or facsimile and in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.



[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the day and year first above written.



IDEANOMICS, INC.







By:

/s/ Alf Poor



Name:

Alf Poor



Title:

Chief Executive Officer

















SHANE MCMAHON











/s/ Shane McMahon





Shane McMahon



[Signature Page to Shane McMahon Promissory Note Amendment]

--------------------------------------------------------------------------------